FILED IN
            2nd COURT OF APPEALS
              FORT WORTH, TEXAS
            12/19/2017 3:01:45 PM
                DEBRA SPISAK
                     Clerk




EXHIBIT A
                                 COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                  CASE NO. 02-17-00250-CV



RICHARD CHALKER,                                                  APPELLANT

                                         V.

NATIONSTAR MORTGAGE, LLC,                                         APPELLEE




          FROM THE 393RD illDICIAL DISTRICT COURT OF DENTON COUNTY
                          TRIAL COURT NO. 15-04402-393



                           RULE 11 AGREEMENT
             REGARDING APPELLEE NATIONSTAR MORTGAGE, LLC'S
              FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
                         TO FILE APPELLEE'S BRIEF


APPELLEE NATIONSTAR MORTGAGE LLC ("Nationstar"), by and through its attorney of
record, and APPELLANT RICHARD CHALKER ("Mr. Chalker"), by and through his attorney of
record, ( collectively, "the Parties") enter this Rule 11 agreement to memorialize their agreement
incident to the lawsuit, self-styled as above. The Parties agree to the following:

   1. The Parties acknowledge that this is a binding Rule 11 agreement under the provisions of
      Rule 11 ofthe Texas Rules ofCivil Procedure.

   2. Appellant Chalker agrees to Appellee Nationstar's request for a thirty (30) day extension of
      Nationstar's current due date of January 8, 2018 for filing its appellee brief in the above­
      captioned action.

   3. The Parties agree and acknowledge that Appellee needs additional time to include thirty
      (30) days beyond January 8, 2018 to February 7, 2018, to evaluate and consider
      Appellant's pending settlement proposals for a possible resolution of this appeal.
      Therefore, Appellant Chalker does not oppose Nationstar's motion for thirty (30) day
      extension ofNationstar's due date for filing its briefto February 7, 2018.

RULE 11 AGREEMENT RE: APPELLEE'S UNOPPOSED MOTION FOR EXTENSION OF BRIEF DUE DATE
Cause No. 02-17-00250-CV; Richard Chalker v. Nationstar Mortgage, LLC                    Page I
    4. The Parties further agree that except as expressly stated herein, this Rule 11 agreement
       does not place limitation on the claims, defenses, actions, positions or legal rights of the
       parties in litigating the appeal, and the Parties agree that efforts to resolve this matter,
       including but not limited to settlement discussions, meetings, and negotiations, shall
       continue unabated.


Date: December 18, 2017                                                 Respectfully submitted,


                                                                                /s/ Elizabeth Chandler
                                                                        Elizabeth Chandler, SBN: 24097484
                                                                        echandler@mcguirewoods.com
                                                                        McGUIREW00DS LLP
                                                                        2000 McKinney Avenue, Suite 1400
                                                                        Dallas, Texas 75201
                                                                        Telephone: 214.932.6400
                                                                        Facsimile: 214.932.6499

                                                                        ATTORNEY FOR APPELLEE
                                                                        NATIONSTAR MORTGAGE LLC




                                                                        Mark Lieberman, SBN: 12332520
                                                                        Mic358@hotmail.com
                                                                        LAW OFFICE OF MARK LIEBERMAN
                                                                        1704 Pine Hills Rd.
                                                                        Corinth, Texas 76219
                                                                        Telephone: 817.305.3772
                                                                        Facsimile: 469.385.8823

                                                                        ATTORNEY FOR APPELLANT




RULE 11 AGREEMENT RE: APPELLEE'S UNOPPOSED MOTION FOR EXTENSION OF BRIEF DUE DATE
Cause No. 02-17-00250-CV; Richard Chalker v. Nationstar Mortgage, LLC                                       Page 2